Case 1:19-cv-01220-DDD-JPM Document 46 Filed 03/19/21 Page 1of1PagelD#: 581

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

 

ALEXANDRIA DIVISION
JEFFREY KILLIAN ET AL CRIMINAL ACTION NO.: 1:19-cv-1220
VERSUS JUDGE DEE D. DRELL
DEAN ANDERSON ET AL MAG. JUDGE PERES-MONTES
MINUTE ENTRY

The pretrial conference set for April 15, 2021 at 1:30 p.m. is RESET for May 21, 2021 at

10:30 a.m.
Tu

SIGNED this __/ G day of March 2021 at Alexandria, Louisiana.

ao

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
